Citation Nr: 0000092	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefit 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service from December 1942 to 
September 1945, died in January 1997.  This case comes to the 
Board of Veterans' Appeals (Board) on appeal from a December 
1997 administrative decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin which denied the appellant entitlement to 
recognition as the veteran's surviving spouse for the purpose 
of VA death benefits.

The Board notes that the RO issued a rating decision in 
January 1999 which denied entitlement to service connection 
for the cause of the veteran's death.  Because the appellant 
has neither initiated nor completed the procedural steps 
necessary for an appeal of this issue, the Board has not 
included it in it consideration of the claim on appeal.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The veteran and the appellant were married in the State 
of Michigan in March 1983, and there is no evidence of record 
that they were divorced prior to his death in January 1997.

3.  The appellant lived with another person of the opposite 
sex prior to and after the death of the veteran, and held 
herself out openly to the public as the spouse of that other 
person.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
entitlement to VA death benefits.  38 U.S.C.A. §§ 101(3),  
5107 (West 1991); 38 C.F.R. §§  3.50, 3.102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded and the relevant facts 
in this case are not in dispute.  No further assistance is 
warranted.  38 U.S.C.A. § 5107(a).  The veteran and the 
appellant were married in the State of Michigan in March 
1983, and there is no evidence of record that the couple was 
ever divorced.  The veteran died in January 1997.  

To be entitled to VA death benefits as a surviving spouse of 
a veteran, the claimant must have been the veteran's spouse 
at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death (except where there is a 
separation due to misconduct of, or procured by, the veteran 
without the fault of the spouse), and be one who has not 
remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person of 
the opposite sex and held himself or herself out openly to 
the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3).

38 C.F.R. § 3.55 provides for a possibility of reinstatement 
of benefits eligibility for surviving spouse who remarried 
after the death of the veteran under certain circumstances, 
or in the case where the surviving spouse was living with 
another person and held him or herself out openly to the 
public as the spouse of that person, if the relationship was 
terminated prior to November 1, 1990, or after September 30, 
1998. 

The evidence of record indicates that, at the time of the 
veteran's death, the appellant and the veteran were living 
together in a mobile home owned by a mutual friend of the 
couple; the friend lived in the mobile home as well.  The 
three had been living together since approximately 1993, 
according to the appellant's June 1999 Travel Board hearing 
testimony.  See Travel Board Hearing Transcript p. 19.  The 
appellant reported in a written statement, dated in November 
1997, that she currently lived in the friend's mobile home; 
she also testified at her June 1999 Travel Board hearing that 
she continued to live in the same residence as the friend.  
See Travel Board hearing Transcript p. 16.

When the veteran died, the appellant supplied the information 
for his death certificate.  She initially stated that the 
veteran was divorced, that there was no surviving spouse, and 
that her last name was the same as the friend with whom she 
and the veteran had lived.  A VA Form 2008, Application for 
Flag for Burial, listed the appellant with the friend's last 
name and stated that her relationship to the deceased was 
"x-spouse."  The death certificate was amended in October 
1997; it now shows that the veteran was married at the time 
of death, that the appellant was the surviving spouse, and 
lists the veteran's last name as the appellant's surname.  
The appellant testified, both at her March 1999 RO personal 
hearing and her June 1999 Travel Board hearing, that she gave 
the friend's last name as her surname because she was under a 
great deal of stress, because she was very shook up, and 
because she did not really understand what she was saying.

The appellant has also indicated, in her testimony at both 
hearings and in various written statements, that she also 
used the friend's last name as her surname on a mobile home 
purchase contract, on a mortgage and on title to a car.  She 
explained that she had no real ownership, but agreed to 
appear as the friend's wife at the time of the signing of the 
mobile home and car papers in order to do a favor for the 
friend and to help the friend protect/hide assets from his 
wife whom he was divorcing.  See, e.g., RO Hearing Transcript 
pp. 10-11.  

However, the appellant also stated, in a written statement 
dated in November 1997, that she used the friend's surname as 
her name because she lived in his mobile home and that people 
in the mobile home park called her by the name of the friend; 
she further stated that she did not correct people when they 
referred to her as the wife of the friend.  In addition, the 
appellant stated that, approximately six months prior (thus 
after the veteran's death), she had signed refinancing papers 
on a mobile home owned solely by the friend with his surname 
as her last name.  Lastly, the appellant wrote that, if her 
neighbors in the mobile home park were asked, they would say 
that she and the friend were married.  The friend endorsed 
these statements as being true to the best of his knowledge 
and belief.

A VA field investigator inquired of the local postmaster as 
to his knowledge of the appellant's name.  The postmaster, in 
a November 1997 written statement, reported that he had been 
postmaster since 1990, that he had known the appellant for 
about five years, that he only knew her to go by the surname 
of the friend during that time, and that, to the best of his 
knowledge and belief, the appellant and the friend were 
either married or appeared to be married.  

During the June 1999 Travel Board hearing, the appellant 
submitted additional documents showing that she was using the 
veteran's surname on a variety of bills; these bills were 
dated in 1998 and 1999.  The Board notes that the appellant 
also submitted a written waiver of consideration of that 
additional evidence by the RO.  See 38 C.F.R. §§ 19.37, 
20.1304.  

The Board finds that the preponderance of the evidence does 
not support the appellant's contention that she was not 
living with another man and holding herself out to the public 
as his wife, either before or after the veteran's death.  The 
appellant's testimony regarding her actions in filling out 
the death certificate and the flag request at the time of the 
veteran's death lacks credibility.  It is very difficult to 
believe that a grieving widow would under stress deny her 
relationship to her husband, not only describing herself as 
the ex-spouse, but also using someone else's last name as her 
surname on the death certificate.

The evidence of record shows that the appellant was indeed 
living with both the veteran and the friend at the time of 
the veteran's death and thereafter with the friend only.  
More importantly, even if the relationship was not an 
intimate one as averred by the appellant and the friend, the 
statements of the appellant herself and the friend clearly 
indicate that she held herself out as his wife in using his 
last name rather than that of the veteran at the time the 
purchase contracts for the mobile home and the Escort were 
signed (before the veteran's death) and at the time of the 
mobile home refinancing after the veteran's death.  They have 
each stated that the appellant was called 'Mrs. "Friend"' 
by the people in the mobile home park and that these people 
would say, if asked, that the appellant and the friend were 
husband and wife.  Furthermore, someone who had known the 
appellant since approximately 1992 thought she was married to 
the friend and that he had only known her to use the friend's 
surname and no other.  The inescapable conclusion is that the 
appellant held herself out to be the friend's wife in her 
community, including financial institutions and the Registrar 
of Deeds (or the Wisconsin equivalent thereof).  

The appellant contends that she never "legally" changed her 
name to the friend's surname and that she is free to purchase 
real property and automobiles with anyone of her choice.  
Nevertheless, the evidence of record shows that she used the 
name of the friend in both business and social situations, 
both during the veteran's life and after his death.  Despite 
the testimony and statements of the appellant and the friend 
that their relationship was strictly platonic and financial, 
the Board finds that the preponderance of the evidence 
demonstrates that these two did in fact hold themselves out 
to the general public as a married couple, which effectively 
bars the appellant from claiming entitlement to surviving 
spouse benefits on the basis of the veteran's service, 
pursuant to 38 U.S.C.A. §§ 101(3) and 1541, and 38 C.F.R. 
§§ 3.50-3.55.  Because the appellant did not terminate her 
relationship with the friend prior to November 1, 1990, or 
after September 30, 1998, her entitlement to any benefits 
could not be considered for reinstatement pursuant to 
38 C.F.R. § 3.55.  Since the evidence is not evenly balanced, 
there is no reasonable doubt to be resolved in the 
appellant's favor.


ORDER

Entitlement to recognition of the appellant as the veteran's 
spouse for VA death benefit purposes is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

